Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to amendment filed 09/01/2022, claims 1, 10-11, and 20 have been amended. Claims 21-22 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaynes (US 20170310714 A1) in view of Iwami et al. (US 20170078740 A1)


	In regards to claim 1, Jaynes teaches, A media receiver comprising: a memory configured to store machine-readable instructions; and a processor circuitry in communication with the memory, wherein the processor circuitry is configured to execute the machine-readable instructions to cause the processing circuitry to: (See fig. 1, paragraphs 13-14, host controller or digital processor, and data storage 110)
receive a first media stream corresponding to a first media source; obtain first metadata from the first media stream; receive a second media stream corresponding to a second media source; obtain second metadata from the second media stream; determine a first source …type for the first media source based on the first metadata; determine a second source …type for the second media source based on the second metadata; (See fig. 2, steps 203-235, paragraphs 15-17, in response to a request from one or more source computers 106 at step 203, host system 102 establishes a session connection with the requesting computer(s)… each source computer requests initiation of a new media source stream by sending metadata indicating information including the stream including native resolution, type (still image or video stream), and potentially other data, such as data indicating how the video stream is encoded… at step 210, one or more of the source computers 106 sends host system 102 a respective media source stream having an initial (native) resolution…
generate an … display including the first media stream and the second media stream …; and control transmission of the … display to a sink device. (See fig. 2, paragraphs 16-19, fig. 4, shared display 103, client display 108(1), paragraph 25, four media sources displayed simultaneously)
Jaynes does not specifically teach, determine a first/second device type…generate an optimized display …based on at least the first source device type and the second source device type; …optimized display
However, Iwami further teaches, determine a first/second device type…generate an optimized display …based on at least the first source device type and the second source device type; …optimized display (See paragraphs 231-232, figs. 1, 5, 17, The control unit 370 of the information processing device 300 performs the stream transmission control (for example, the data transmission speed control and the scalability transmission rate control) with the information processing device 200 based on the capability information regarding the information processing device 200… The control unit 370 of the information processing device 300 performs the control such that the power consumption mode is set in the information processing device 200 based on the capability information (for example, the information indicating whether the device is a mobile device) regarding the information processing device 200. In this case, the control unit 370 can perform the control such that the low power consumption mode is set in the information processing device 200 based on the capability information regarding the information processing device 200 and the management information for managing the information processing device 200. The control unit 240 of the information processing device 200 sets the power consumption mode based on the control performed from the information processing device 300 based on the capability information regarding the information processing device 200. Also see paragraphs 91, 149. Based on capability information of information processing devices 200, sink device or information processing device 300 adjusts resolution of video/audio, data transmission speed control and the scalability transmission rate control. This is optimization display that best suits current devices condition. Claim does not explicitly state that display optimization is adjustment of layout)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the media receiver of Jaynes to further comprise receiver taught by Iwami because excellent effect of enabling image information to be appropriately displayed among a plurality of information processing devices is obtained (Iwami paragraph 20). Also, longer lasting display can be achieved by entering power saving mode. 



In regards to claim 7, Jaynes- Iwami teaches the media receiver of claim 1, wherein the first metadata includes computer vision object detection and computer vision image classification information of the first media source and the second metadata further includes computer vision object detection and computer vision image classification information of the second media source. (Specification fails to explicitly define cvod and cvic, thus, further clarification on these terms are necessary. Also, these terms are not well-known terms as Examiner failed to find any description on these terms on search engine (i.e. Google). Under broadest reasonable interpretation, paragraph 15 in Jaynes teaches, metadata indicating information including the stream including native resolution, type (still image or video stream), and potentially other data, such as data indicating how the video stream is encoded.)
In regards to claim 8, Jaynes- Iwami teaches the media receiver of claim 1, wherein the processor circuitry is configured to execute the machine-readable instructions to cause the processing circuitry to generate the optimized display to include: a first display window including a display of the first media stream; and a second display window including a display of the second media stream, wherein the first display window is sized differently from the second display window. (See Jaynes fig. 4, at least two display window including first/second media stream. Also see Iwami figs. 5, 17, display window sizes are different)
In regards to claim 9, Jaynes- Iwami teaches the media receiver of claim 1, wherein the processor circuitry is configured to execute the machine-readable instructions to cause the processing circuitry to generate the optimized display to include: a first display window including a display of the first media stream; and a second display window including a display of the second media stream, wherein the first display window has different dimensions from the second display window. (See Jaynes fig. 4, at least two display window including first/second media stream. Also see Iwami figs. 5, 17, dimensions of windows are different)
In regards to claim 10, Jaynes- Iwami teaches the media receiver of claim 1, wherein the processor circuitry is configured to execute the machine-readable instructions to cause the processing circuitry to generate the optimized display to include: a first display window including a display of the first media stream, the first display positioned at a first location within the optimized display selected based on the first source device type; and a second display window including a display of the second media stream, the second display positioned at a second location within the optimized display selected based on the second source device type. (See Jaynes fig. 4, at least two display window including first/second media stream. Also see Iwami paragraphs 91, 149, 231-232, figs. 1, 5, 17,)


Claim 11 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.


Claim 17 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 18 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 10, therefore, it is rejected under similar rationale as set forth above.


In regards to claim 21, Jaynes- Iwami teaches the media receiver of claim 1, wherein the first source device type for the first media source is determined to be one of a laptop, personal computer, phone, tablet or another media streaming device. (See Iwami paragraphs 91, 149, 231-232, 504 figs. 1, 5, 17, mobile device determination)

In regards to claim 22, Jaynes- Iwami teaches the method of claim 11, wherein determining, by the processor, the first source device type for the first media source based on the first metadata comprises determining the first source device type to be one of a laptop, personal computer, phone, tablet, or another media streaming device. (See Iwami paragraphs 91, 149, 231-232, 504 figs. 1, 5, 17, mobile device determination)

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaynes (US 20170310714 A1) in view of Iwami et al. (US 20170078740 A1), and further in view of Gossweiler et al. (US 20140233806 A1)


In regards to claim 2, Jaynes- Iwami teaches the media receiver of claim 1, wherein the processor circuitry is configured to execute the machine-readable instructions to further cause the processing circuitry to:… generate the optimized display including the first media stream and the second media stream (See Iwami paragraphs 91, 149, 231-232, figs. 1, 5, 17,), and Jaynes fig. 4)
Jaynes- Iwami does not specifically teach, receive attribute data corresponding to the sink device; and generate the optimized display… further based on the attribute data.
However, Gossweiler further teaches, receive attribute data corresponding to the sink device; and generate the optimized display… further based on the attribute data. (See fig. 3, paragraphs 6, 22, 29, The viewing distance may then be used to optimize display conditions and the user experience...  the mobile computing device 10 determines a second distance between the individual and the mobile computing device 10 based. The second distance between the individual and the mobile computing device 10 may be an approximate viewing distance for the individual relative to the display screen 18)   	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the media receiver of Jaynes- Iwami to further comprise receiver taught by Gossweiler because display optimization can become cost effective as it may be adapted to determine the viewing distance using the mobile computing device camera, which is already provided on many mobile devices (paragraph 29).

In regards to claim 3, Jaynes- Iwami -Gossweiler teaches the media receiver of claim 2, wherein the attribute data corresponding to the sink device includes a predetermined user viewing distance of the sink device. (See Gossweiler fig. 3, paragraphs 6, 22, 29, The viewing distance may then be used to optimize display conditions and the user experience...  the mobile computing device 10 determines a second distance between the individual and the mobile computing device 10 based. The second distance between the individual and the mobile computing device 10 may be an approximate viewing distance for the individual relative to the display screen 18)

	Claims 12-13 are similar in scope to claims 2-3, therefore, they are rejected under similar rationale as set forth above.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaynes (US 20170310714 A1) in view of Iwami et al. (US 20170078740 A1), and further in view of Voutour et al. (US 10380683 B1)


In regards to claim 4, Jaynes- Iwami teaches the media receiver of claim 1.
Jaynes- Iwami teaches first/second metadata of first/second media source (Jaynes paragraph 15) however does not specifically teach, wherein the first metadata includes MAC address classification … and the second metadata further includes MAC address classification …
Voutour further teaches, wherein the first metadata includes MAC address classification … and the second metadata further includes MAC address classification … (See col. 7, lines 58-64, the RDC-Video platform may analyze metadata associated with the received check image/video files such as GPS information, time stamp of image capture, IP address, MAC address) 
  Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the media receiver of Jaynes- Iwami to further comprise receiver taught by Voutour because tracking becomes possible having a specific mac/ip address classified on the particular video, thus preventing unauthorized access, providing a secure way to find senders or receivers in the network

In regards to claim 5, Jaynes- Iwami teaches the media receiver of claim 1.
Jaynes- Iwami teaches first/second metadata of first/second media source (Jaynes paragraph 15) however does not specifically teach, wherein the first metadata includes Hostname classification …and the second metadata further includes Hostname address classification …
Voutour further teaches, wherein the first metadata includes MAC address classification … and the second metadata further includes MAC address classification …(See col. 7, lines 58-64, the RDC-Video platform may analyze metadata associated with the received check image/video files such as GPS information, time stamp of image capture, IP address, MAC address)
  Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the media receiver of Jaynes- Iwami to further comprise receiver taught by Voutour because tracking becomes possible having a specific mac/ip address classified on the particular video, thus preventing unauthorized access, providing a secure way to find senders or receivers in the network

	Claims 14-15 are similar in scope to claims 4-5, therefore, they are rejected under similar rationale as set forth above.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaynes (US 20170310714 A1) in view of Iwami et al. (US 20170078740 A1), and further in view of Reale (US 20200112766 A1)


In regards to claim 6, Jaynes- Iwami teaches the media receiver of claim 1, wherein the first/second metadata includes…resolution information of the first/second media source (See Jaynes paragraph 15, metadata indicating information including the stream including native resolution)
Jaynes- Iwami does not specifically teach, …metadata includes protocol, aspect ratio, and 
However, Reale further teaches, metadata includes protocol, aspect ratio, and (See paragraph 30, he content server 104 may be configured to provide the client terminal 106 with one or more manifest data files which include information related to the encoded media content. The manifest data file may be provided to the client terminal 106 in response to a request for encoded media content. The manifest may include information on suggested bandwidths for each encoding level, a location where each encoding data file is available such as an address, link, or other pointer to a location where the encoding file can be retrieved, and various metadata related to the encoded media content, such as event information, media type, aspect ratios, codec information)
  Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the media receiver of Jaynes- Iwami to further comprise receiver taught by Reale because determining aspect ratio to optimize display layout would have been desirable such that layout that is more balanced can be provided.

Claim 16 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.



Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.

	Examiner recommends clarifying what exactly constitutes “optimizing” display. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177